EXHIBIT 10.3
 
[IPASS LETTERHEAD]
 
March 16, 2009


Jayendra (Jay) Patel
10480 Serra Street
Cupertino, CA  94014


Dear Jay:


I am pleased to offer you employment in the position of Senior Vice President,
Product Development at iPass Inc. (“iPass” or the “Company”), reporting to me,
under the terms set forth in this letter.  Your initial base salary will be
$9,166.67 paid semi-monthly, plus benefits, including the option of
participating in our 401(k) Plan.  If annualized, this base salary amount equals
$220,000.  As an exempt employee, you will not be eligible for overtime
compensation.


In addition, you will be eligible to earn a target annual bonus of $80,000 paid
on a quarterly basis consistent with the management bonus plan.  Bonuses are
only considered earned if the participant is an employee of iPass in good
standing on the last day of the fiscal quarter and has successfully completed
the quarterly objectives.  If you leave the Company for any reason during the
quarter, no pro-rata bonus shall be earned.  The Company shall have the sole
discretion to determine if you have met all of the requirements for earning a
bonus (including completion of the applicable objectives) and, if so, the amount
of the bonus payment.  If earned, the bonus payments generally will be paid
within forty-five (45) days following the end of the Company’s fiscal quarter to
allow the Company time to determine bonus calculations.  Any bonus provided to
you will be subject to standard deductions and withholdings.


Further, subject to the approval of the Board of Directors of iPass (the
"Board"), you will be granted an option to purchase 195,000 shares of iPass’
common stock, subject to a four-year vesting schedule, at a purchase price equal
to the fair market value of the stock as of the date of grant (as determined by
the Board) under the iPass 2003 Equity Incentive Plan (the "Plan").  The option
will be governed by the terms of the Plan and your stock option agreement.


iPass offers its employees health, dental, vision, life, AD&D, and short term
and long term disability insurance, and you will be eligible to participate in
these benefit plans in accordance with the terms and conditions of the
applicable plan documents.  The health and dental plans provide you with several
options regarding your care.  Please read the enclosed information about the
health and dental plan options available to you.  You may call Mike Badgis with
any questions about health insurance or any other iPass benefits at (650)
232-4130.  iPass may modify your position, duties, reporting relationship,
office location, and compensation and benefits from time to time in its
discretion.


In addition, in the position of Senior Vice President, Product Development, you
will be eligible to become a "Participant" under the Company's Executive
Corporate Transaction and Severance Benefit Plan (the "Executive Severance
Plan"), which provides specified severance benefits to certain eligible
executive employees of the Company in the event of qualifying employment
terminations, pursuant to the terms and conditions of the Executive Severance
Plan.  In order to become a Participant, you will need to sign and return the
Executive Severance Plan Participation Notice which will be provided to you
after you commence employment.
 
This offer is contingent upon the successful results of background and reference
checks, your execution of and compliance with the enclosed Proprietary
Information and Inventions Agreement and satisfactory proof of your right to
work in the United States.  You agree to assist as needed and to complete any
documentation at the Company’s request to meet these conditions.  In addition,
as a condition of your employment, you will be required to abide by the
Company’s policies and procedures, including but not limited to the policies set
forth in the Company’s Employee Handbook, as may be in effect from time to
time.  Employment with iPass is at the will of each party, is not for a specific
term and can be terminated by you or by the Company at any time, with or without
cause and with or without advance notice.
 


This letter, along with your Proprietary Information and Inventions Agreement,
is the entire agreement between you and iPass concerning your employment terms,
and it supersedes any other agreements or promises made to you by anyone,
whether written or oral.  The terms of this letter cannot be changed (except
with respect to those changes expressly reserved to the Company’s discretion
herein) unless such changes are in writing and signed by an authorized
representative of iPass.  This offer is valid until Tuesday, March 17th at 5:00
pm, at which time it will expire if you have not returned this fully signed
letter to the Company.


Please signify your acceptance of employment with the Company under the terms
provided in this letter by signing and dating below and returning this offer
letter to Mike Badgis at fax number (650) 232-0232.
  
Jay, your acceptance of our offer represents a unique opportunity for us both to
grow and succeed.  We all want to thank you in advance for your faith in us, and
for the commitment you have made to our common vision.  Finally, we all look
forward to working and building iPass with you!


Welcome
aboard,                                                                      Understood
And Accepted




/s/ Evan L.
Kaplan                                                                       
/s/ Jayendra Patel    
Evan L.
Kaplan                                                                    
Jayendra (Jay) Patel
President & CEO


                                    March 17,
2009                    ______________
                                                                                   
Date                              Start Date 03-18-09
 

--------------------------------------------------------------------------------



EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT


 
In consideration of my employment or continued employment by iPass, Inc.
(“Company”), and the compensation now and hereafter paid to me, I hereby agree
as follows:
 
1.           Confidentiality.
 
1.1                      Nondisclosure; Recognition of Company’s Rights.  At all
times during my employment and thereafter, I will hold in confidence and will
not disclose, use, lecture upon, or publish any of Company’s Confidential
Information (defined below), except as such use is required in connection with
my work for Company, or unless the Chief Executive Officer (the “CEO”) of
Company expressly authorizes in writing such disclosure or publication.  I will
obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I have or acquire in any and all Confidential Information and
recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.
 
1.2                      Confidential Information.  The term “Confidential
Information” shall mean any and all confidential knowledge, data or information
related to Company’s business or its actual or demonstrably anticipated research
or development, including without limitation: (a) trade secrets, inventions,
ideas, processes, computer source and object code, data, formulae, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs, and techniques; (b) information regarding products, plans for research
and development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.
 
1.3                      Third Party Information.  I understand, in addition,
that Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on Company’s part to maintain the confidentiality of such information and
to use it only for certain limited purposes.  During the term of my employment
and thereafter, I will hold Third Party Information in strict confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information, unless expressly
authorized by an officer of Company in writing.
 
1.4                       No Improper Use of Information of Prior
Employers and Others.  I represent that my employment by Company does not and
will not breach any agreement with any former employer, including any noncompete
agreement or any agreement to keep in confidence information acquired by me in
confidence or trust prior to my employment by Company.  I further represent that
I have not entered into, and will not enter into, any agreement, either written
or oral, in conflict herewith.  During my employment by Company, I will not
improperly use or disclose any confidential information or trade secrets of any
former employer or other third party to whom I have an obligation of
confidentiality, and I will not bring onto the premises of Company or use any
unpublished documents or any property belonging to any former employer or other
third party to whom I have an obligation of confidentiality, unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information that is generally known and used by persons with
training and experience comparable to my own, is common knowledge in the
industry or otherwise legally in the public domain, or is otherwise provided or
developed by Company.
 
2.           Inventions.
 
2.1                      Inventions and Intellectual Property Rights.  As used
in this Agreement, the term “Invention” means any ideas, concepts, information,
materials, processes, data, programs, know-how, improvements, discoveries,
developments, designs, artwork, formulae, other copyrightable works, and
techniques and all Intellectual Property Rights therein.  The term “Intellectual
Property Rights” means all trade secrets, copyrights, trademarks, mask work
rights, patents and other intellectual property rights recognized by the laws of
any jurisdiction or country.
 
2.2                      Prior Inventions.  I agree that I will not incorporate,
or permit to be incorporated, Prior Inventions (defined below) in any Company
Inventions (defined below) without Company’s prior written consent. In addition,
I agree that I will not incorporate into any Company software or otherwise
deliver to Company any software code licensed under the GNU GPL or LGPL or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.  I have disclosed on Exhibit A a complete list of
all Inventions that I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company, in which I have an ownership interest or which I
have a license to use, and that I wish to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  If, in the course of my employment with Company, I incorporate a
Prior Invention into a Company process, machine or other work, I hereby grant
Company a non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.
 
2.3                      Assignment of Company Inventions. Subject to the
section titled “Government or Third Party” and except for Inventions that I can
prove qualify fully under the provisions of California Labor Code section 2870
and I have set forth in Exhibit A, I hereby assign and agree to assign in the
future (when any such Inventions or Intellectual Property Rights are first
reduced to practice or first fixed in a tangible medium, as applicable) to
Company all my right, title, and interest in and to any and all Inventions (and
all Intellectual Property Rights with respect thereto) made, conceived, reduced
to practice, or learned by me, either alone or with others, during the period of
my employment by Company.  Inventions assigned to Company or to a third party as
directed by Company pursuant to the section titled “Government or Third Party”
are referred to in this Agreement as “Company Inventions.”
 
2.4                      Obligation to Keep Company Informed.  During the period
of my employment and for one (1) year thereafter, I will promptly and fully
disclose to Company in writing (a) all Inventions authored, conceived, or
reduced to practice by me, either alone or with others, including any that might
be covered under California Labor Code section 2870, and (b) all patent
applications filed by me or in which I am named as an inventor or co-inventor.
 
2.5                      Government or Third Party.  I also agree to assign all
my right, title, and interest in and to any particular Company Invention to a
third party, including without limitation the United States, as directed by
Company.
 
2.6                      Enforcement of Intellectual Property Rights and
Assistance.  During the period of my employment and thereafter, I will assist
Company in every proper way to obtain and enforce United States and foreign
Intellectual Property Rights relating to Company Inventions in all
countries.  In the event Company is unable to secure my signature on any
document needed in connection with such purposes, I hereby irrevocably designate
and appoint Company and its duly authorized officers and agents as my agent and
attorney in fact, which appointment is coupled with an interest, to act on my
behalf to execute and file any such documents and to do all other lawfully
permitted acts to further such purposes with the same legal force and effect as
if executed by me.
 
3.           Records.  I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that is required
by Company) of all Inventions made by me during the period of my employment by
Company, which records shall be available to, and remain the sole property of,
Company at all times.
 
4.           Additional Activities.  I agree that (a) during the term of my
employment by Company, I will not, without Company’s express written consent,
engage in any employment or business activity that is competitive with, or would
otherwise conflict with my employment by, Company, and (b) for the period of my
employment by Company and for one (l) year thereafter, I will not, either
directly or indirectly, solicit or attempt to solicit any employee, independent
contractor, or consultant of Company to terminate his, her or its relationship
with Company in order to become an employee, consultant, or independent
contractor to or for any other person or entity.
 
5.           Return Of Company Property. Upon termination of my employment or
upon Company’s request at any other time, I will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Inventions, Third Party
Information or Confidential Information of Company and certify in writing that I
have fully complied with the foregoing obligation.  I agree that I will not
copy, delete, or alter any information contained upon my Company computer before
I return it to Company.  I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company personnel at
any time with or without notice.  Prior to leaving, I will cooperate with
Company in attending an exit interview and completing and signing Company’s
termination statement.
 
6.           Notification Of New Employer.  In the event that I leave the employ
of Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement, by Company’s providing a copy of this
Agreement or otherwise.
 
7.           General Provisions.
 
7.1                      Governing Law and Venue.  This Agreement and any action
related thereto will be governed, controlled, interpreted, and defined by and
under the laws of the State of California, without giving effect to any
conflicts of laws principles that require the application of the law of a
different state. I hereby expressly consent to the personal jurisdiction and
venue in the state and federal courts for the county in which Company’s
principal place of business is located for any lawsuit filed there against me by
Company arising from or related to this Agreement.
 
7.2                      Severability.  If any provision of this Agreement is,
for any reason, held to be invalid or unenforceable, the other provisions of
this Agreement will be unimpaired and the invalid or unenforceable provision
will be deemed modified so that it is valid and enforceable to the maximum
extent permitted by law.
 
7.3                      Survival.  This Agreement shall survive the termination
of my employment and the assignment of this Agreement by Company to any
successor-in-interest or other assignee and be binding upon my heirs and legal
representatives.
 
7.4                      At-Will Employment. I agree and understand that nothing
in this Agreement shall confer any right with respect to continuation of
employment by Company, nor shall it interfere in any way with my right or
Company’s right to terminate my employment at any time, with or without cause
and with or without advance notice.
 
7.5                      Notices. Each party must deliver all notices or other
communications required or permitted under this Agreement in writing to the
other party at the address listed on the signature page, by courier, by
certified or registered mail (postage prepaid and return receipt requested), or
by a nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark.  If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
 


7.6                      Injunctive Relief. I acknowledge that, because my
services are personal and unique and because I will have access to the
Confidential Information of Company, any breach of this Agreement by me would
cause irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance).  The rights and remedies provided to each
party in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.
 
7.7                      Waiver. Any waiver or failure to enforce any provision
of this Agreement on one occasion will not be deemed a waiver of any other
provision or of such provision on any other occasion.
 
7.8                      Export. I agree not to export, directly or indirectly,
any U.S. technical data acquired from Company or any products utilizing such
data, to countries outside the United States, because such export could be in
violation of the United States export laws or regulations.
 
7.9                      Entire Agreement.  The obligations pursuant to sections
of this Agreement titled “Confidentiality” and “Inventions” shall apply to any
time during which I was previously employed, or am in the future employed, by
Company as an independent contractor if no other agreement governs nondisclosure
and assignment of inventions during such period.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matters hereof and supersedes and merges all prior communications between us
with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
 
This Agreement shall be effective as of the first day of my employment with
Company.
 
EMPLOYEE:
I acknowledge that I have read and understand this agreement and have been given
the opportunity to discuss it with independent legal counsel.
 
/s/ Jayendra Patel
(Signature)
 
By:  Jayendra
Patel                                                                           
Title:  SVP, Product
Development                                                  
Date:  March 17,
2009                                                                       
Address:                                                                                       
                           
COMPANY:
Accepted and agreed:
 
/s/ Tiffany Synder
(Signature)
 
By:            Tiffany
Synder                                                                           
Title:         Director
HR                                                                                 
Date:         March 20,
2009                                                                           
Address: 3800 Bridge Parkway
                  Redwood Shores, CA  94065                                   
               

 
                                                    .
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
INVENTIONS
 
1.           Prior Inventions Disclosure.  The following is a complete list of
all Prior Inventions:
 
o    None
 
o    See immediately below:
 


 


 


 
2.           Limited Exclusion Notification.
 
This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:
 
a.           Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or
 
b.           Result from any work performed by you for Company.
 
To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.
 
This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.